JAMES D. SCHNELLER, JAMES D. SCHNELLER, PERSONAL REPRESENTATIVE OF THE ESTATE OF GEORGE H. SCHNELLER, JAMES SCHNELLER, TRUSTEE AD LITEM OF THE ESTATE OF MARJORIE C. SCHNELLER, Petitioner
v.
MARJORIE ZITOMER, G. RICHARD SCHNELLER, T. SERGEANT PEPPER, ESQ., HEPBURN, WILCOX, HAMILTON, PUTNAM, LLP, WACHOVIA BANK, N.A., ALLEVA FUNERAL HOME, Respondents
No. 737 MAL 2007.
Supreme Court of Pennsylvania, Middle District.
February 28, 2008.

ORDER
PER CURIAM.
AND NOW, this 28th day of February, 2008, the Petition for Allowance of Appeal and Motion to Consolidate Petitions and Stay Pending Decision are hereby DENIED. The Motion for Leave to File a Copy of Reproduced Record is dismissed as moot.
Madame Justice Todd did not participate in the consideration or decision of this matter.